
	
		I
		112th CONGRESS
		2d Session
		H. R. 6059
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2012
			Mr. McGovern (for
			 himself and Mr. Jones) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  protect Medicare beneficiaries’ access to home health services under the
		  Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Home Health Care Access Protection Act
			 of 2012.
		2.Protecting access
			 to Medicare home health servicesSection 1895(b)(3)(B) of the Social Security
			 Act (42 U.S.C. 1395fff(b)(3)(B)) is amended—
			(1)in clause (iv), by
			 striking Insofar as and inserting Subject to clause
			 (vii), insofar as; and
			(2)by adding at the
			 end the following new clause:
				
					(vii)Special rules
				for case mix changes for 2013 and later
						(I)In
				generalThe adjustment under clause (iv) shall only be made for
				years beginning with 2013 using standards developed by the Secretary consistent
				with the processes described in subclause (II) taking into account the criteria
				described in subclause (III).
						(II)Processes and
				criteria for evaluating changes in case mixFor purposes of
				subclause (I), the processes described in this subclause are the
				following:
							(aa)In
				developing standards referred to in such subclause, the Secretary shall convene
				a Technical Advisory Group consisting of stakeholders, including individuals
				and organizations representing the interests of Medicare beneficiaries, the
				home health community, health care academia, and health care professionals, in
				equal numbers from each and limited to parties without an existing contractual
				relationship with the Secretary, to advise the Secretary concerning the
				establishment of such standards in order to distinguish between real changes in
				case mix and changes in coding or classification of different units of services
				that do not reflect real changes in case mix. The Technical Advisory Group
				shall be given the opportunity to review and comment on any proposed rulemaking
				or final determination by the Secretary on such standards prior to such
				rulemaking or determination.
							(bb)If
				the Secretary engages an outside contractor to participate in the evaluation of
				case mix changes described in item (aa), the Secretary shall only utilize a
				contractor that has not previously participated in the design and establishment
				of the case mix adjustment factors under this subparagraph.
							(cc)If
				the Secretary determines that any increase in case mix relates to changes in
				the volume or nature of services provided to home health services patients, the
				Secretary shall evaluate such increase through actual review of claims and
				services and shall not use any proxy or surrogate for determining whether the
				change in volume or nature of services is reasonable and necessary.
							(dd)The
				Secretary shall establish the standards referred to in item (aa) by
				regulation.
							(ee)With respect to
				establishment of such standards, the Secretary shall make public all data,
				reports, and supporting materials, including any comments by the Technical
				Advisory Group pursuant to item (aa), regarding the standards at the time of
				notice of such standards.
							(III)CriteriaThe
				criteria described in this subclause are the following:
							(aa)The
				impact of changes in the program under this title that may affect the
				characteristics of individuals receiving home health services.
							(bb)The
				impact of changes in the provision of health care services by providers of
				services other than home health agencies.
							(cc)Distinctions in
				the characteristics of individuals initiating home health services from the
				community and institutional care settings.
							(dd)Whether any
				changes in coding resulted in a change in expenditures overall annually and
				disregarding changes in coding that do not have an overall expenditure
				impact.
							(ee)Any
				other factors determined appropriate by the Secretary in consultation with the
				Technical Advisory Group under subclause
				(II)(aa).
							.
			
